Title: From John Adams to Samuel Dexter, 10 October 1800
From: Adams, John
To: Dexter, Samuel



Dear Sir
Quincy Oct 10 1800

Enclosed is a letter or memorial from Mr I Lewis late consul at the Isle ofEnclosed is a letter from General Peleg Wadsworth. A memorial of the select men of Livermore—another of the Select men of Turner—a petition of a committee & an association of about 60 men. All those are amply sufficient to justify me in the appointment of the Turner & Livermore federal volunteer company of Cavalry & I pray you to send them commissions accordingly
With great respect
